       Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
_________________________________________
                                                      )
UNITED STATES SECURITIES AND                          )
EXCHANGE COMMISSION,                                  ) No. 3:15-CV-675 (JBA)
                                                      )
                              Plaintiff,              )
                                                      )
         v.                                           )
                                                      )
IFTIKAR AHMED,                                        )
                              Defendant, and          )
                                                      )
IFTIKAR ALI AHMED SOLE PROP;                          )
I-CUBED DOMAINS, LLC; SHALINI AHMED;                  )
SHALINI AHMED 2014 GRANTOR RETAINED                   )
ANNUITY TRUST; DIYA HOLDINGS LLC;                     )
DIYA REAL HOLDINGS, LLC;                              )
I.I. 1, a minor child, by and through his next friends)
IFTIKAR and SHALINI AHMED, his parents;               )
I.I. 2, a minor child, by and through his next friends)
IFTIKAR and SHALINI AHMED, his parents; and )
I.I. 3, a minor child, by and through his next friends)
IFTIKAR and SHALINI AHMED, his parents,               )
                                                      ) MAY 24, 2019
                              Relief Defendants.      )
_________________________________________)

RELIEF DEFENDANTS’ EMERGENCY MOTION TO MODIFY ASSET FREEZE ORDER
 TO RELEASE FUNDS TO PAY MURTHA CULLINA’S FEES AND DISBURSEMENTS
        SINCE APPOINTMENT OF RECEIVER, OR IN THE ALTERNATIVE,
              TO WITHDRAW THE APPEARANCE OF COUNSEL

       Pursuant to the Court’s Modified Omnibus Order on Consent (ECF No. 387) and

Rule 7(e) of the Local Civil Rules of the District of Connecticut (“D. Conn. L. Civ. R.”),

Relief Defendants I-Cubed Domains, LLC, Shalini Ahmed, Shalini Ahmed 2014 Grantor

Retained Annuity Trust, DIYA Holdings, LLC, DIYA Real Holdings, LLC, I.I. 1, I.I. 2,

and I.I. 3 (together, “Relief Defendants”), by and through undersigned counsel,

respectfully seek relief from the Court from an untenable situation arising from the



9989103v4
          Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 2 of 10



SEC’s refusal to consent to the release of any funds for attorney’s fees and from the

pending motions (ECF Nos. 898, 925, 970) in this litigation related to the release of

funds for attorney’s fees. Relief Defendants submit this Emergency Motion to Modify

Asset Freeze Order to Release Funds for Payment of Murtha Cullina’s Fees and

Disbursements since Appointment of Receiver (the “Motion”), or in the alternative, to

Withdraw the Appearance of Counsel. Relief Defendants reserve all rights to all issues.

          Specifically, this Motion requests (1) a release of funds in the amount of

$350,000 from Fidelity Account Number x7540 to Murtha Cullina LLP (“Murtha”) for both

payment of fees incurred from the appointment of Receiver on December 20, 2018

(approximately $168,857.08 from December 20, 2018 through April 30, 2019) and as a

retainer for future payment of Murtha’s fees1; and (2) an additional thirty days to

respond to the Receiver report in view of the delays inherent in fee discussions with the

SEC.       The Relief Defendants have inquired as to the position of Defendant, Iftikar

Ahmed, and Mr. Ahmed consents to this Motion.

          In connection with this request, the Relief Defendants have attached a proposed

order. (See Ex. 1.)

                                    FACTUAL BACKGROUND

          The Relief Defendants have been engaged in negotiations for the past month

with the SEC regarding a release of funds for appellate counsel and representation of

the Relief Defendants in the receivership proceedings before this Court.2 Specifically,

the Relief Defendants discussed with the SEC the possibility that it would consent to a
1
    This Motion is made without prejudice to the pending motions for payment of the balance of Murtha’s
    Fees. See ECF Nos. 898, 925, 970. In the unlikely event that the retainer is not needed to pay fees
    hereafter incurred, it would be used to pay other outstanding fees.
2
    These negotiations were made without prejudice to the Relief Defendants’ pending motions seeking
    reimbursement of fees not covered by the negotiations.


                                                    2
9989103v4
          Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 3 of 10



release at this time of $350,000 to Jenner & Block as appellate counsel3 and a release

of $350,000 to Murtha as a payment for fees incurred since the appointment of the

Receiver (approximately $168,857.08 from December 20, 2018 to April 30, 2019) as

well as for a retainer for Murtha’s fees. Notably, Murtha’s request for legal fees in

connection with litigation relating to the receivership is running essentially at par with the

Receiver’s fees. The Receiver’s estimate is $500,000 for fees for the Receiver and his

counsel as set forth in the April 3, 2019 Report of Receiver. (ECF No. 1130; “Report” at

page 14.) The SEC, after weeks of discussion and a consent motion drafted by Murtha,

rejected this request and indicated that it has decided not to consent to any release of

fees, leaving Murtha with no option but to petition this Court for the release of funds to

at least partially pay attorney’s fees or in the alternative, withdraw appearance of

counsel.

                                               ARGUMENT

          A limited modification of the Asset Freeze Order is appropriate at this time to pay

attorneys’ fees, for the simple reason that the Receivership Estate is comprised of many

millions of dollars of frozen funds above and beyond the Receiver’s estimate of the

amount necessary to secure the SEC’s judgment. Absent allowances of fees at this

time in the amount of $350,000, the Murtha attorneys should no longer be required to

represent the Relief Defendants in these proceedings because to do so would result in

a financial burden to Murtha since there are significant invoices in this matter and fees

are continuing to run up every day.



3
    Relief Defendants’ motion for appellate fees (which seeks a release of funds directly to Jenner & Block)
    is fully briefed and pending. (ECF Nos. 1080, 1099, 1107.) Appellate counsel needs to be retained as
    soon as possible to begin working on the complex issues in the appeal before the Second Circuit.


                                                      3
9989103v4
           Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 4 of 10



          A.      A Freeze of Excess Assets is Not Permitted

          The Receivership Order appointed the Receiver to, inter alia, “value the frozen

assets and avoid over-freezing to secure the judgment for the SEC, to manage and

maximize the value of frozen assets under the guidance of a neutral third party, and to

take necessary steps toward effectuating the judgment.” (ECF No. 1070, “Receivership

Order” at 5, emphasis added.) On April 3, 2019, the Receiver issued his Report (ECF

No. 1130) in which he identified $70,520,834.694 as his estimate of the amount

necessary to fully secure the judgment. (Report at 3, 14.) The Report also states that

the Receivership Estate contains over $18.7 million in assets5 above and beyond that

approximately $70.5 million estimated amount. In addition, the Receiver and the SEC

further recognize that the asset freeze includes more assets than are necessary to

secure its judgment in this case because the SEC, in its “Notice of Asset Freeze”

advises this Court that the SEC seeks to freeze additional assets in excess of $4 million

in connection with the SEC’s District of Massachusetts’ insider trading case against Mr.

Ahmed, and the Receiver does not intend to object to that request because it relates to

“assets not necessary to fully secure the judgment in the instant matter” (ECF

No. 1138). This Court has also consistently recognized the Second Circuit rule that

prevents over-freezing in such circumstances. Ahmed, 123 F. Supp. 3d at 312 (citing

S.E.C. v. Unifund, 910 F.2d 1028, 1041 (2d Cir. 1999) and S.E.C. v. Maillard,

No. 13-CV-5299, 2014 WL 1660024, at *4 (S.D.N.Y. Apr. 23, 2014)). Thus, a release of



4
    The judgment in this case is for $64.4 million. The $70.5 million figure is simply an estimate from the
    Receiver and the Relief Defendants are preparing a response in opposition to this amount.
5
    The nearly $90 million in frozen assets does not include the allegedly forfeited assets at Oak, which are
    under Second Circuit jurisdiction in appeal. It also does not include for the totality of non-forfeited
    assets at Oak, which this Court has stated can be used towards the judgment.


                                                      4
9989103v4
       Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 5 of 10



funds for the partial payment of attorneys’ fees is appropriate because the SEC is over

secured.

       As evidenced by the Receiver’s prediction of $500,000 in fees plus $100,000 in

expenses for him, there are many substantial issues remaining in this matter, including

but not limited to researching and dealing with various issues in the Receiver’s report

(that Relief Defendants’ will respond to) as well as outstanding issues related to

Defendant’s Rule 59(e) motion and responding to motions that have been and will be

filed with this Court, and dealing with ongoing issues after the court resolves pending

motions.

       B.     Equity Requires Release of Fees

       A release of Relief Defendants’ attorneys’ fees is also appropriate as an

equitable matter. Equity requires that the Court weigh “the disadvantages and possible

deleterious effect of a freeze” against “the considerations indicating the need for such

relief.” S.E.C. v. Duclaud Gonzalez de Castilla, 170 F. Supp. 2d 427, 430 (S.D.N.Y.

2001) (internal citations omitted). Here there is simply no reason to continue the asset

freeze as currently situated.

       The Receiver’s Report makes clear that there are more than sufficient assets in

the Receivership Estate to secure the SEC’s judgment. Accordingly, the SEC will not

be prejudiced by a partial release of funds from the excess amount especially because,

as this Court has previously declared, the “assets will remain frozen during the

pendency of the appeal, serving as the functional equivalent of a supersedeas bond to

ensure that the SEC, should it prevail on appeal, will not be injured by the stay.” (ECF

No. 1012 at page 7.) This fact must then be balanced against the Relief Defendants’

interest in being represented by counsel in these proceedings and on appeal. Taken

                                           5
9989103v4
          Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 6 of 10



together, the Court should release the requested funds because a release of funds to

partially pay for attorneys’ fees will not prejudice the SEC since its judgment will remain

secured. See Duclaud, 170 F. Supp. 2d at 430 (balancing factors and releasing fund for

attorneys’       fees);   S.E.C. v.     Quiros,     No. 1:16-cv-21301-DPG,          2016 WL 3032925

(S.D. Fla. May 27, 2016).

          C.      Absent Allowances for Fees, It Would Be A Financial Burden for
                  Murtha to Remain as Counsel of Record and In the Alternative,
                  Murtha Moves to Withdraw Appearance of Counsel

          If the Court is unwilling at this time to grant fees to Murtha as requested, in the

alternative, the Murtha lawyers6 appearing herein seek to withdraw their representation,

because Murtha is unable to effectively represent its clients or continue to fund this

litigation. Rule 1.16(b)(6) of the Connecticut Rules of Professional Conduct provides

that “a lawyer may withdraw from representing a client if … the representation will result

in an unreasonable financial burden on the lawyer…” The accumulated unpaid fees in

this case unquestionably constitute such a burden, and those fees—and the associated

burden—will only become greater as this case continues.                         There are significant

outstanding invoices in this matter and fees are continuing to run up every day.

Specifically, Murtha is currently owed more than $422,241.99, has not been paid at all

for approximately five months and has not been paid significant fees since April 2018.

See ECF No. 1024 (court order dated November 19, 2018 which directed funds in the

amount of $5,000 to Murtha as partial payment of previously-incurred attorneys’ fees).

Moreover, the SEC has objected (ECF Nos. 899, 934, 1000) to each of the pending fee




6
    Murtha Cullina attorneys Paul E. Knag and Kristen L. Zaehringer previously entered appearances in this
    matter on behalf of the Relief Defendants. (ECF Nos. 40-43.)


                                                     6
9989103v4
          Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 7 of 10



petitions (ECF Nos. 898, 925, 970) filed by the Relief Defendants.7 Since April 2018,

the Relief Defendants have incurred fees to Murtha Cullina in the approximate amount

of $288,602.43 plus additional fees to the Harris firm. The accumulated unpaid fees,

which will only continue to increase, in this case are a significant burden on Murtha and

Ms. Ahmed.

          In an effort to limit fees of counsel in dealing with the Receiver, Ms. Ahmed

directed that the Murtha firm handle the Receivership aspects of the case and

attempted to deal directly with the Receiver and his counsel on certain aspects.

However, both the Receiver and Ms. Ahmed were uncomfortable with this, and the

Receiver stated that “With regard to communicating [sic] directly with Mrs. Ahmed, we

[Receiver and his counsel] were not comfortable doing so directly without her counsel

present and are relieved that we will no longer be asked to do so.”

          However, as a result of this, Murtha has had to take a larger role in

communications with the Receiver. As such, Murtha’s bills since the appointment of

Receiver on December 20, 2018 through April 30, 2019 are approximately $168,857.08.

Should Murtha remain in this matter, Murtha and Ms. Ahmed will continue to accrue

significant additional fees and expenses and liability, respectively (which have been

accruing at a rate of approximately $40,000 per month in connection with the

representation of the Relief Defendants in the receivership proceedings). Meanwhile,

the SEC and other potential claimants are seeking assets of the Defendant and Relief

Defendants, while seeking to prevent payments to counsel. Representing the Relief




7
    The SEC has also objected to the Relief Defendants’ request for the release of funds for appellate
    counsel, Jenner & Block. See ECF Nos. 1080, 1099, 1107.


                                                   7
9989103v4
           Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 8 of 10



Defendants has and will continue to result in an unreasonable financial burden for

Murtha, if Murtha is not paid as the case progresses.

          In further accordance with D. Conn. L. Civ. R. 7(e), the undersigned has advised

the Relief Defendants that, although an amended final judgment has been entered and

notices of appeal have been filed, Relief Defendants other than Relief Defendant Shalini

Ahmed may not be able to appear pro se8 but that if this motion for partial payment is

denied and withdrawal of counsel is granted, she would appear pro se.9

          In view of this, if this motion for partial payment is denied and withdrawal of

counsel is granted, the undersigned requests that the Court stay all pending deadlines

for ninety (90) days to afford Ms. Ahmed time to file a pro se appearance and develop a

response to pending motions. At the same time, the Relief Defendants would much

prefer that the Court authorize partial payment of fees in the amount of $350,000 to

Murtha at this time.

          Allowing Murtha to withdraw and granting a brief stay of all pending deadlines will

not prejudice the SEC because, as this Court has previously declared, the “assets will

remain frozen during the pendency of the appeal, serving as the functional equivalent of

a supersedeas bond to ensure that the SEC, should it prevail on appeal, will not be

injured by the stay.” (ECF No. 1012 at page 7.)




8
    The Relief Defendants include Ms. Ahmed, minor children and entities. Ms. Ahmed is the mother,
    guardian, trustee, owner, manager, etc. of the Relief Defendants represented by the undersigned.
9
    In accordance with D. Conn. L. Civ. R. 7(e), the undersigned has sent a copy of this motion to the Relief
    Defendants by email to Ms. Ahmed and via certified mail to Ms. Ahmed at her home address.


                                                      8
9989103v4
       Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 9 of 10



       WHEREFORE, in the event that the Court does not grant at least a partial

payment of fees to Murtha in the amount of $350,000 towards payment of fees incurred

since appointment of receiver and as a retainer for the future payment of Murtha’s fees,

the undersigned respectfully request that the Court enter an order (1) granting this

motion to withdraw the appearances of Murtha Cullina Attorneys Paul E. Knag and

Kristen L. Zaehringer; and (2) staying all pending deadlines for ninety (90) days to afford

Relief Defendants time to file pro se appearances and to respond to pending motions.

In the event partial fees are granted, the Relief Defendants request an additional thirty

(30) days to respond to the Receiver Report in view of the delays inherent in fee

discussions with the SEC.



                                         Respectfully Submitted,


                                         By: /s/ Paul E. Knag
                                            Paul E. Knag – ct04194
                                            pknag@murthalaw.com
                                            Kristen L. Zaehringer – ct27044
                                            kzaehringer@murthalaw.com
                                            Murtha Cullina LLP
                                            177 Broad Street, 16th Floor
                                            Stamford, Connecticut 06901
                                            Telephone: 203.653.5400
                                            Facsimile: 203.653.5444


                                             Attorneys for Relief Defendants
                                             I-Cubed Domain, LLC, Shalini Ahmed,
                                             Shalini Ahmed 2014 Grantor Retained
                                             Annuity Trust, Diya Holdings, LLC, Diya
                                             Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                            9
9989103v4
      Case 3:15-cv-00675-JBA Document 1171 Filed 05/24/19 Page 10 of 10



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of May, 2019, a copy of the foregoing

RELIEF DEFENDANTS’ EMERGENCY MOTION TO MODIFY ASSET FREEZE

ORDER TO RELEASE FUNDS TO PAY MURTHA CULLINA’S FEES AND

DISBURSEMENTS          SINCE     APPOINTMENT          OF    RECEIVER,       OR    IN    THE

ALTERNATIVE, TO WITHDRAW THE APPEARANCE OF COUNSEL will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF system.

       I further certify that a copy of this Motion will be sent to Attorney John F. Carberry

(jcarberry@cl-law.com) of Cummings & Lockwood LLC as counsel for Daniel G.

Johnson, in his capacity as trustee of the Iftikar A. Ahmed Family Trust and as

custodian of the UTMA accounts for the benefit of the three minor children of Iftikar A.

Ahmed and Shalini Ahmed.

       I further certify that, in accordance with D. Conn. L. Civ. R. 7(e), the undersigned

has sent a copy of this motion to the Relief Defendants by email to Ms. Ahmed and will

also send a copy via certified mail to Ms. Ahmed at her home address: 505 North

Street, Greenwich, CT 06830.



                                            /s/ Paul E. Knag
                                              Paul E. Knag – ct04194




                                             10
9989103v4
